WATTS, J.,
concurring.
I concur, in part, with Judge Robert A. Zarnoch’s opinion and, in part, with Judge James R. Eyler’s opinion.
Property Value
As to the issue of whether there was sufficient evidence to uphold the jury’s verdict that all of appellees’ properties were worthless or could not be sold, I would affirm the jury’s award of property damages to those homeowners who “either explic*248itly or implicitly” testified that they believed their homes retained no market value for the reasons stated below.
I agree with Judge Zamoch’s assessment that twenty-six homeowners “either explicitly or implicitly” testified that they believed their homes retained absolutely no market value. Thirty-nine property owners testified that their homes had diminished in value by an unspecified amount, but did not go as far as to claim worthlessness. Eight remaining homeowners testified as to a generalized belief in the diminished value of their properties, such as expressing a fear of not being able to sell. An additional fifteen homeowners did not testify at all.
Maryland courts have held in the context of condemnation proceedings that an owner of real property is permitted to give opinion testimony as to the value of the owner’s land. In Brannon v. State Rds. Comm’n of State Highway Admin., 305 Md. 793, 801-02, 506 A.2d 634 (1986) (quoting Mayor & City Council of Baltimore v. Schreiber, 243 Md. 546, 553, 221 A.2d 663 (1966)), the Court of Appeals explained:
Unlike an expert witness, the owner of the property is presumptively competent to express his opinion of its value. This presumption is based upon the owner’s familiarity with the land, that merely by virtue of his ownership ... he may be presumed to have sufficient knowledge of the price paid, the rents or other income received, and the possibilities of the land for use, [so as] to have a reasonably good idea of what it is worth.
(Alterations in original) (quotations omitted).
Maryland courts have applied the same standard to personal property. See, e.g., Pennsylvania Threshermen & Farmers’ Mut. Casualty Ins. Co. v. Messenger, 181 Md. 295, 302, 29 A.2d 653 (1943) (“It is a general rule of evidence, quite liberally applied by the courts of this country, that anyone familiar with the value of property is competent to testify as to its value. ... It is accordingly held that the owner of any article, whether or not he is generally familiar with the values of such articles, is ordinarily presumed to have such a familiar*249ity with it as to qualify him to testify concerning his estimate of its worth.”); Bresnan v. Weaver, 151 Md. 375, 378-79, 135 A. 584 (1926) (“It is not required that the owner of articles of personal property in common use should be an expert. In such cases it is a question of the weight of the testimony.”)1
As such, the testimony of a homeowner as to the value of his or her property is admissible in Maryland and can form a sufficient basis for a jury to award property damages. See Shelton v. State, 198 Md. 405, 411-12, 84 A.2d 76 (1951) (“In order to meet the test of legal sufficiency in any civil or criminal case ... the evidence must either show directly the fact to be proved or support a rational inference of the fact. In a civil case the fact must be shown or the inference supported by a preponderance of probability, or an opposite preponderance must be overcome.”)(internal citation omitted).
In Hall v. Lovell Regency Homes Ltd. Pshp., 121 Md.App. 1, 19-20, 708 A.2d 344. cert. denied, 350 Md. 487, 713 A.2d 980 (1998), we concluded that a homeowner’s testimony regarding the fair market value of the property was a “guess” and “[i]n the absence of competent foundation evidence for his opinion, the trial court did not abuse its discretion in ruling that the homeowner’s testimony “was speculative and thus legally in*250sufficient to support [the homeowners’] damages claim.” In Hall, four couples, who purchased newly-constructed houses in the Kingsbrook Development in Frederick County, experienced water and drainage problems with their properties. 121 Md.App. at 5, 708 A.2d 344. As a result, the homeowners brought suit against the “builder of their houses and its general partners, alleging violations of the Maryland Consumer Protection Act, Maryland Code, (1990 Repl.Vol., 1997 Cum. Supp.), §§ 13-301 through 13-501 of the Commercial Law Article (the “CPA”), and asserting claims in contract, warranty, and tort.” Id. At trial only one of the homeowners, Richard Harcum, testified as to the fair market value of the property. Id. at 19 n. 7, 708 A.2d 344. The homeowners appealed arguing that the trial court erred in finding that Harcum’s testimony “was speculative and thus legally insufficient to support their damages claim.” Id. at 19, 708 A.2d 344. This Court affirmed the trial court ruling, concluding that:
We note that the comment by Mr. Harcum that the homeowners contend was competent evidence of the present fair market values of their properties without defects was not elicited in response to a question on that topic. Rather, it was a side remark given in answer to the question whether he knew the present fair market value of his house with its defects. When Mr. Harcum was asked the basis for his observation that the “market value” of “a comparable house” without defects “is around $220,000.00 to $230,000.00,” he cited only his “general knowledge of what houses like mine tend to sell for,” which he characterized as a “guess.” There was no evidence from Mr. Harcum or from any extrinsic source showing that Mr. Harcum was familiar with or had any knowledge about non-defective properties in the neighborhood that were similar to his property and, further, that he was informed about sales of any such properties and the sums for which the properties had been sold. (In fact, Mr. Harcum’s testimony that the approximate value he would assign to a “house” like his “in a condition where everything’s fine” was not expressed in terms of a comparable property in that neighborhood.) In *251the absence of competent foundation evidence for his opinion, the trial court did not abuse its discretion in ruling that Mr. Harcum’s testimony was just as he described it: a “guess.”
Id. at 20, 708 A.2d 344 (emphasis added). In Hall, we relied on the Court of Appeals’s statement in Webster v. Archer, 176 Md. 245, 256-57, 4 A.2d 434 (1939) (quoting Mayor, etc., of Baltimore v. Smith & Schwarz Brick Co., 80 Md. 458, 472, 31 A. 423 (1895)), that:
[Ojne ‘having sufficient knowledge on the subject and acquainted with the land in question’ may be permitted to express an opinion as to the value of land, even though he is not an expert or specially qualified by training and experience to value land. But it is implicit in that rule that it must appear that even such a witness must have some knowledge of land values in the neighborhood of that which he is asked to value ... otherwise his valuation would not be a reasoned opinion but a mere conjecture or guess.
(Emphasis added). It is clear that if a homeowner expresses an opinion as to the value of his property and provides “competent foundation evidence” for his opinion, the testimony is admissible and, in my view, can be sufficient to support an award of property damages. I would permit homeowners in cases of alleged environmental contamination to render an opinion as to the value of their property, and allow the jury to determine the weight to be given such testimony.
In this case, the homeowners knew the location of their homes in the neighborhood, their property’s relationship or proximity to the leak, the nature of any testing completed on their property and nearby properties, and whether any remediation efforts were undertaken on their property or in their neighborhoods. As such, there was ample foundation for the homeowners to testily and have the belief that the homes were worthless or that no one was willing to buy them. It was within the purview of the jury to assess the weight to be given to the plaintiffs’ testimony as to the value of their properties, *252and the jury clearly found this evidence to be sufficient to determine that the property had no fair market value. I would find the unobjected to testimony of the homeowners in this case sufficient to affirm the property damages judgment as to those homeowners.
As to the homeowners who did not testify directly to the value of their homes, did not testify at all, or testified that their property suffered some diminution in value, but the jury nonetheless found the properties to be worthless, I agree with Judge Zarnoch that, “viewed in a light ‘most favorable to the plaintiffs’] case,’ ” the combination of expert and lay testimony, admitted without objection at trial, provided a sufficient basis for the jury’s verdict.
Fear of Cancer
I concur with Judge Eyler that in order to recover for fear of cancer, a plaintiff must demonstrate “actual present symptoms or probability that the cancer or other latent disease will develop.” Although not directly determining the standard for reasonable fear of cancer, in Pierce v. Johns-Manville Sales Corp., 296 Md. 656, 658, 464 A.2d 1020 (1983), the Court of Appeals addressed whether a person should be barred from recovery for the harm resulting from lung cancer caused by asbestos exposure, where the person previously developed asbestosis, and no tort recovery was sought for the harm resulting from asbestosis. The Court of Appeals explained that “[t]he rationale underlying statutes of limitation supports the conclusion that having never sought tort recovery for the harm resulting from asbestosis, recovery for the harm resulting from lung cancer should not be barred and that, therefore, a cause of action accrued at the time that Pierce knew or reasonably should have known of the existence of lung cancer.” Id. at 665, 464 A.2d 1020. The Court of Appeals explained that:
In Maryland, recovery of damages based on future consequences of an injury may be had only if such consequences are reasonably probable or reasonably certain. Such damages cannot be recovered if future consequences are “mere *253possibilities.” Probability exists when there is more evidence in favor of a proposition than against it (a greater than 50% chance that a future consequence will occur). Mere possibility exists when the evidence is anything less. Davidson v. Miller, 276 Md. 54, 62, 344 A.2d 422, 427-28 (1975).
Id. at 666, 464 A.2d 1020.
Courts of other jurisdictions directly addressing the standard for reasonable fear of cancer have concluded that the standard is “reasonably probable” or “more likely than not.” The Supreme Court of California in Potter v. Firestone Tire and Rubber Co., 6 Cal.4th 965, 25 Cal.Rptr.2d 550, 863 P.2d 795 (1993), held that California would allow recovery in tort for fear of cancer due to toxic exposure if the plaintiff already had contracted a physical injury or illness from the exposure or, if not, if the plaintiff proved (1) exposure to a toxic substance which threatens cancer and (2) that the “fear stems from a knowledge, corroborated by reliable medical or scientific opinion, that it is more likely than not that the plaintiff will develop the cancer in the future due to the toxic exposure.” Id., 25 Cal.Rptr.2d 550, 863 P.2d at 816 (emphasis added).
The Court of Appeals of Colorado in Boryla v. Pash, 937 P.2d 813, 816-17 (Colo.App.1996), rev’d on other grounds, Boryla v. Pash, 960 P.2d 123 (Colo.1998) held that:
Traditionally, claims for increased risk of cancer damages proximately caused by a defendant’s negligence have not been allowed unless there is sufficient evidence that occurrence of the future disease is reasonably probable.
The rationale for this standard when such damage claims are involved is that permitting recovery of increased risk of cancer damages should not be based upon speculation. Otherwise, recovery would violate the general precept that an injury must be shown with reasonable certainty and not be left to conjecture. Likewise, in Colorado, damages for prospective and anticipated consequences are only recoverable when there is a “reasonable certainty” that a future injury will arise.
*254(Citations omitted) (emphasis added). Under the above case law, fear of cancer that is not probable is generally not compensable. Recovery for fear of cancer is based on knowledge that the cancer is probable, ie., more likely than not. Potter, 25 Cal.Rptr.2d 550, 868 P.2d at 811-12.
In my view, Maryland law permits recovery for emotional distress related to a reasonable fear of cancer, and that fear is reasonable where plaintiffs prove: (1) exposure to a toxic substance which threatens cancer and (2) that the “fear stems from a knowledge, corroborated by reliable medical or scientific opinion, that it is more likely than not that the plaintiff will develop the cancer in the future due to the toxic exposure.” Id., 25 Cal.Rptr.2d 550, 863 P.2d at 816 (emphasis added).
As noted by Judge Kathryn Grill Graeff, in Part VII of Judge Eyler’s opinion, he groups appellees by what evidence those appellees presented at trial regarding emotional distress. In Part VII A-D, he identifies the following groups of appellees: (A) withdrawn claims and unchallenged claims; (B) no evidence of actual exposure or probable future exposure; (C) no evidence of physical manifestation related to the leak; and (D) minimal evidence and clearly legally insufficient to show physical manifestation related to the leak. I agree with Judge Eyler’s opinion that the judgments for emotional distress in favor of these appellees should be reversed.
In group E, Judge Eyler describes appellees who presented “some evidence of physical manifestation related to leak but legally insufficient, assuming fear of future disease is compen-sable.” Although I agree with Judge Eyler that the judgments in favor of appellees in groups A-D be reversed, for the reasons set forth by Judge Graeff,21 believe that the appellees in group E—having demonstrated some evidence of physical *255manifestation related to the leak—are entitled to a new trial on damages for emotional distress with a proper jury instruction regarding the reasonable fear of cancer claim. As such, I would grant appellees contained within group E of Judge’s Eyler’s opinion a new trial on damages for emotional distress with a proper jury instruction regarding the reasonable fear of cancer claim, embodying the “more likely than not” standard.
Medical Monitoring
On the issue of medical monitoring, the District Court of Appeals of Florida in Petito & Stubbs v. A.H. Robins Co., Inc. & Zenith Goldline Pharm., Inc., 750 So.2d 103 (Fla.Dist.Ct. App.1999), review denied,, 780 So.2d 912 (Fla.2001), concurring with the Supreme Court of New Jersey’s decision in Ayers v. Twp. of Jackson, 106 N.J. 557, 525 A.2d 287 (1987), held that for medical monitoring purposes plaintiffs must prove the following elements:
(1) exposure greater than normal background levels; (2) to a proven hazardous substance; (3) caused by the defendant’s negligence; (4) as a proximate result of the exposure, plaintiff has a significantly increased risk of contracting a serious latent disease; (5) a monitoring procedure exists that makes the early detection of the disease possible; (6) the prescribed monitoring regime is different from that normally recommended in the absence of the exposure; and (7) the prescribed monitoring regime is reasonably necessary according to contemporary scientific principles.
750 So.2d at 106-07 (quoting Barnes v. Am. Tobacco Co., 161 F.3d 127, 138-39 (3rd Cir.1998), in turn quoting Redland, Soccer Club. Inc. v. Dep’t of the Army & Dep’t of Defense, 548 Pa. 178, 696 A.2d 137, 145-46 (1997)). This test is similar to the standard recently discussed by the Fourth Circuit in Rhodes v. E.I. du Pont de Nemours & Co., 636 F.3d 88 (4th Cir.2011), cert. denied, — U.S. -, 132 S.Ct. 499, 181 *256L.Ed.2d 347 (2011), clarifying the Supreme Court of West Virginia’s holding in Bower, 522 S.E.2d 424:3
Instead, the Bower decision recognized an independent tort claim for medical monitoring, which permits a plaintiff to recover the costs of diagnostic testing for diseases that may develop in the future as a result of a defendant’s conduct. Bower, 522 S.E.2d at 431. The “injury” required to prove a medical monitoring claim is a “significantly increased risk of contracting a particular disease relative to what would be the case in the absence of exposure.” Id. at 433.
636 F.3d at 98.
In Maryland, there is currently no independent tort cause of action for medical monitoring or a test established for recog*257nizing medical monitoring as an allowable form of relief. Philip Morris, Inc. v. Angeletti 358 Md. 689, 779-80, 752 A.2d 200 (2000) (“[The Court of Appeals] has never considered whether a demonstrated need for medical monitoring creates a valid cause of action in Maryland or generates a permissible form of relief under this State’s more traditional tort actions[.]”).
The record reflects that the circuit court in this case gave a jury instruction consistent with the standard set forth above, that recovery of damages for medical monitoring requires “a significant increased risk” of developing cancer. That being said, I agree with Judge Eyler that in this case:
[Ajssuming there is no requirement of physical injury, and utilizing the test used by the circuit court in these cases, the evidence is legally insufficient to support medical monitoring recovery in all these cases because there is no evidence that appellees have a significantly increased risk of contracting cancer or other latent disease as a result of any exposure to MTBE or benzene as a result of the leak.
I agree that the judgment as to medical monitoring should be reversed.
As to the remaining issue raised by appellants, I agree with the discussion in the section labeled “Waiver” in Judge Zar-noch’s Proposed Opinion.

. Courts in other jurisdictions have held that the owner valuation opinion rule applies to real property in a tort context. See, e.g., Nelson v. Metropolitan Utils. Dist., 249 Neb. 956, 547 N.W.2d 133, 136 (1996) ("[A]n owner who is shown to be familiar with the value of his land shall be qualified to estimate the value of such land for the use to which it is then being put, without additional foundation.” (Citation omitted)); Smith v. Padgett, 32 Ohio St.3d 344, 513 N.E.2d 737, 740 (1987) ("The owner of real estate is assumed to possess sufficient acquaintance with it to estimate the value of the property, and his estimate is therefore received although his knowledge on the subject is not such as would qualify him to testify if he were not the owner.” (Emphasis in original) (citation omitted)); Pocatello Auto Color Inc. v. Akzo Coatings, Inc., 127 Idaho 41, 896 P.2d 949, 951 (1995): ("[T]he owner of property is a competent witness concerning its value.” (Citations omitted)); Gregath v. Bates, 359 So.2d 404, 407 (Ala.Civ.App.1978) (“[A]ii owner of real property may testify to the value of such property without other qualifications. This rule is premised on the basis that the fact of ownership renders the owner competent to testify to such value.” (citation omitted)).


. As Judge Graeff observed, the jury instruction given by the trial judge included the advisement that "there must be reliable medical or scientific evidence that it is more likely than not that the substance can cause cancer.” Although the instruction contained the appropriate "more *255likely than not” standard, the instruction as worded allowed the jury to award damages because the substance could cause cancer without considering whether the individual plaintiffs were more likely than not to develop cancer based on the circumstances of their exposure.


. In Bower v. Westinghouse Elec. Corp., 206 W.Va. 133, 522 S.E.2d 424, 431-33 (1999), the West Virginia Supreme Court of Appeals stated that:
[A] plaintiff asserting a claim for medical monitoring costs is not required to prove present physical harm resulting from tortious exposure to toxic substances.
Nor is the plaintiff required to demonstrate the probable likelihood that a serious disease will result from the exposure. As the Third Circuit indicated in Paoli I, "the appropriate inquiry is not whether it is reasonably probable that plaintiffs will suffer [physical] harm in the future, but rather whether medical monitoring is, to a reasonable degree of medical certainty, necessary in order to diagnose properly the warning signs of disease.” 916 F.2d at 851. See also 2 Dan B. Dobbs, Law of Remedies § 8.1(3), at 380 n. 30 (2d ed.1993) (“diagnosis expenses—medical monitoring—may be both reasonable and reasonably certain to occur in the future, even if the disease it is intended to diagnose is not reasonably certain to occur”).
With the significant divergence of eliminating the requirement that diagnostic monitoring must be tied to the existence of a proven treatment protocol, we substantially adopt the Paoli test. Thus, in order to sustain a claim for medical monitoring expenses under West Virginia law, the plaintiff must prove that (1) he or she has been significantly exposed; (2) to a proven hazardous substance; (3) through the tortious conduct of the defendant; (4) as a proximate result of the exposure, plaintiff has suffered an increased risk of contracting a serious latent disease relative to the general population; (5) the increased risk of disease makes it reasonably necessary for the plaintiff to undergo periodic diagnostic medical examinations different from what would be prescribed in the absence of the exposure; and (6) monitoring procedures exist that make the early detection of a disease possible.